

Exhibit 10.12


February 25, 2015


Mr. Gregg G. Seibert
Cablevision Systems Corporation
1111 Stewart Avenue
Bethpage, NY 11714


Dear Gregg:


This letter agreement (the “Agreement”), effective on the date hereof (the
“Effective Date”), will confirm the terms of your continued employment by
Cablevision Systems Corporation (the “Company”).


1. Your title shall be Vice Chairman and you will report to James Dolan (or if
James Dolan is no longer the Chief Executive Officer of the Company, to the
Chairman of the Board of Directors of the Company). As Vice Chairman of the
Company, your responsibilities and authority shall include providing advice with
respect to all of the Company’s treasury, corporate development and investor
relations functions, including without limitation, (i) identifying and
evaluating opportunistic financing, merger, acquisition, disposition and
strategic transactions for the Company, (ii) assisting in executing such
transactions and strategic activity generally, (iii) advising on the Company’s
dividend and stock buyback policies and practices, (iv) performing investor
relations functions, including maintenance of key relationships, regular reviews
of earnings and related materials and participation in investor calls and
similar matters, (v) assisting in the development of finance talent and (vi)
implementation of similar policies and strategies set by the Company’s Board of
Directors and the Chief Executive Officer of the Company. Subject to Section 3
below, you agree to devote such amount of your business time and attention to
the business and affairs of the Company as is necessary to perform your duties
in a diligent, competent, professional and skillful manner and in accordance
with applicable law.


2. In addition to your duties as Vice Chairman, you shall continue to serve as
the Company’s Chief Financial Officer until February 28, 2015. In such capacity,
you shall continue to have the responsibilities and authority you had as the
Company’s Chief Financial Officer prior to the date hereof. In addition, after a
new Chief Financial Officer has been retained by the Company, you agree to
assist in an orderly transition of such responsibilities and authority to the
new Chief Financial Officer.


3. The Company acknowledges that, in addition to your services pursuant to this
Agreement, you will simultaneously serve as Vice Chairman of each of, and are
expected to devote a portion of your business time and attention to, The Madison
Square Garden Company (“MSG”) and AMC Networks Inc. (“AMC”). The Company
understands that you are entering into an Employment Agreement with each of MSG
and AMC contemporaneous with the execution of this Agreement and recognizes and
agrees that your responsibilities to MSG and AMC will preclude you from devoting
substantially all of your time and attention to the Company’s affairs. In
addition, as recognized in the Company’s Policy Concerning Certain Matters
Relating to Madison Square Garden and AMC Networks Inc., Including
Responsibilities of Overlapping Directors and Officers (the “Overlap Policy”),
there may be certain potential conflicts of interest and fiduciary duty issues
associated with your multiple roles at the Company, MSG and AMC. The Company
recognizes and agrees that none of (i) your multiple responsibilities at the
Company, MSG and AMC, (ii) your inability to devote substantially all of your
time and attention to the Company’s affairs, (iii) the actual or potential
conflicts of interest and fiduciary duty issues that are waived in the Overlap
Policy, or (iv) any actions taken, or omitted to be taken, by you in good faith
to comply with your duties and responsibilities to the Company in light of your
multiple responsibilities to the Company, MSG and AMC, shall be deemed to be a
breach by you of your obligations under this Agreement (including your
obligations under Annex A) nor shall any of the foregoing constitute “Cause” as
such term is defined in Section 13 hereof.






--------------------------------------------------------------------------------



Mr. Gregg G. Seibert
Page 2





4. Prior to March 1, 2015, your annual base salary will be $1,875,000, paid
bi-weekly. Effective March 1, 2015, your annual base salary will be $625,000,
paid bi-weekly, subject to annual review and potential increase by the Company,
in its discretion.


5. You will also continue to participate in our discretionary annual bonus
program with an annual target bonus opportunity equal to 200% of your annual
base salary. Bonus payments are based on actual salary dollars paid during the
year and depend on a number of factors including Company, unit and individual
performance. However, the decision of whether or not to pay a bonus, and the
amount of that bonus, if any, is made by the Company, in its sole discretion.
Annual bonuses are typically paid early in the subsequent calendar year. Except
as otherwise provided herein, in order to receive a bonus, you must be employed
by the Company at the time bonuses are being paid. Actions by the Company under
Paragraph 4 and this Paragraph 5 will be taken by the Compensation Committee of
the Board of Directors of the Company (the “Compensation Committee”), to the
extent determined necessary or appropriate.


6. You will also continue to be eligible, subject to your continued employment
by the Company and actual grant by the Compensation Committee, to participate in
such equity and other long-term incentive programs that are made available in
the future to similarly situated executives at the Company. In calendar year
2015, for example, you will be entitled to receive one or more long-term cash
and/or equity awards with an aggregate target value of not less than $2,000,000,
all as determined by the Compensation Committee in its discretion. Any such
awards, in addition to being subject to actual grant by the Compensation
Committee, would be pursuant to the applicable plan document and would be
subject to any terms and conditions established by the Compensation Committee in
its sole discretion that would be detailed in separate agreements you would
receive after any award is actually made; provided, however, that such terms and
conditions shall be consistent with those in awards granted to similarly
situated executives. You acknowledge that any continuing service requirements
with respect to outstanding long-term cash and equity awards that were granted
to you under the plans of the Company prior to the Effective Date shall be based
solely on your continued services to the Company and its subsidiaries (and not
to MSG, AMC or their respective subsidiaries). You and the Company acknowledge
that any cash payable pursuant to such awards shall be the sole responsibility
and liability of the Company and that MSG and AMC shall have no liability to you
with respect to such cash payable.


7. You will also continue to be eligible to participate in our standard benefits
program, subject to meeting the relevant eligibility requirements, payment of
the required premiums, and the terms of the plans themselves. We currently offer
medical, dental, vision, life, and accidental death and dismemberment insurance;
short- and long-term disability insurance; a savings and retirement program; and
ten paid holidays. The Company will also continue to pay the premiums within 30
days of the premium due date on the existing whole life insurance policy
provided to you by the Company to the extent necessary to provide for payment of
the initial targeted death benefit under such policy after first applying any
associated dividends and surrender of paid up additions. You will also continue
to be eligible for four (4) weeks of vacation to be accrued and used in
accordance with Company policy. You will also continue to receive your current
perquisites, including 40 hours of personal use of the Company’s fixed wing
aircraft, car services and home security at the current level provided.


8. If your employment with the Company is terminated prior to or on December 31,
2017 (the “Scheduled Expiration Date”) (i) by the Company (other than for
“Cause”); or (ii) by you for “Good Reason” (other than if “Cause” then exists);
then, subject to your execution and delivery, within 60 days after the date of
termination of your employment, and non-revocation (within any applicable
revocation period) of the Separation Agreement (as defined below), the Company
will provide you with the following:
    
(a)
Severance in an amount to be determined by the Company (the “Severance Amount”),
but in no event less than two (2) times the sum of your annual base salary and
your annual target bonus as in effect at the time your employment terminates.
Sixty percent (60%) of the Severance Amount will be payable to you on the
six-month anniversary of the date your employment so terminates (the





--------------------------------------------------------------------------------



Mr. Gregg G. Seibert
Page 3





“Termination Date”) and the remaining forty percent (40%) of the Severance
Amount will be payable to you on the twelve-month anniversary of the Termination
Date;


(b)
Any unpaid annual bonus for the calendar year prior to the calendar year which
includes your Termination Date, which will be paid to you when such bonuses are
generally paid to similarly situated active executives and will be calculated on
the same basis as if you remained an active employee at the time of
determination and payment of such bonuses, but without adjustment for your
individual performance; and a pro rated bonus based on the amount of your base
salary actually earned by you during the calendar year through the Termination
Date, provided that such bonus payment, if any, will be payable to you if and
when such bonuses are generally paid to similarly situated active executives and
will be based on your then current annual target bonus as well as Company and
your business unit performance as determined by the Company in its sole
discretion, but without adjustment for your individual performance;



(c)
Each of your outstanding long-term cash awards granted under the plans of the
Company shall immediately vest in full and shall be payable to you at the same
time as such awards are paid to active executives of the Company and the payment
amount of such award shall be to the same extent that other similarly situated
active executives receive payment as determined by the Compensation Committee
(subject to satisfaction of any applicable performance criteria but without
adjustment for your individual performance); provided, however, that (i) in the
event of a “Going Private Transaction”, as such term is defined in your
respective long-term cash performance award agreements, then any more favorable
provisions set forth in such agreements (including with respect to timing of
payment) with respect to treatment of outstanding awards in the event of a Going
Private Transaction shall be applicable in lieu of the foregoing provisions; and
(ii) for the avoidance of doubt, in the event of a “Change of Control”, as such
term is defined in your respective long-term cash performance award agreements,
your outstanding long-term awards shall be paid to you at the same time as such
awards are paid to active executives of the Company, if such time is earlier
than you otherwise would have been paid such awards pursuant to the foregoing
provision.



(d)
Each of your outstanding restricted stock or restricted stock unit awards
granted to you under the plans of the Company shall not be forfeited and shall
continue to vest in accordance with their original vesting schedule as if your
employment had continued through such vesting date and payments or deliveries
with respect to your restricted stock and restricted stock units shall be made
on the original vesting date (or, in the case of restricted stock units, on the
original distribution date); provided, however, that (i) at the time of the
lapse of the substantial risk of forfeiture with respect to your restricted
stock awards, the Company shall withhold and settle a portion of each of your
outstanding restricted stock awards in an amount sufficient to fund the minimum
statutory tax withholding requirements (including, federal, state and local
income and employment taxes) resulting from the recognition of income in respect
of each such outstanding restricted stock award, and make a payroll tax
contribution in such amount on your behalf; and (ii) if your termination of
employment occurs on or after October 25th of a particular year, then delivery
under any such restricted stock units which would otherwise occur after
termination of your employment and before December 31st of the calendar year
during which such termination occurs will instead be delivered on the 68th day
following your date of termination; and



(e)
Each of your outstanding stock options and stock appreciation awards under the
plans of the Company shall not be forfeited and shall continue to vest in
accordance with their original vesting schedule as if your employment had
continued through such vesting date, and you shall have the right to exercise
each of those options and stock appreciation awards for the remainder of the
term of such option or award.





--------------------------------------------------------------------------------



Mr. Gregg G. Seibert
Page 4







If you die after a termination of your employment that is subject to this
Paragraph 8, your estate or beneficiaries will be provided with any remaining
benefits and rights under this Paragraph 8.


9. If after the Scheduled Expiration Date, your employment with the Company is
terminated by you for any reason on at least 6 months prior written notice by
you to the Company of your intention to so terminate, such termination to be
effective no earlier than the first day after the Scheduled Expiration Date, and
at the time of such termination Cause does not exist, then, subject to your
execution and delivery, within 60 days after the date of termination of your
employment, and non-revocation (within any applicable revocation period) of the
Separation Agreement, you will be provided with the benefits and rights set
forth in Paragraphs 8(b) through (e) above.


10. If you cease to be an employee of the Company prior to the Scheduled
Expiration Date as a result of your death or your Disability (as defined in the
Cablevision Long-Term Disability Plan), and at such time Cause does not exist
then, subject to your or your representative’s execution and delivery: (i) in
the event of your Disability, within 60 days after the date of termination of
your employment, and non-revocation (within any applicable revocation period) of
the Separation Agreement, or (ii) in the event of your death, within 90 days
after the date of termination of your employment, of a full release of the
Company and its subsidiaries, affiliates, joint ventures, partners, and related
entities, past, present and future, and its or their predecessors, successors
and assigns and its or their officers, directors, employees, consultants,
agents, insurers, reinsurers, shareholders, representatives and assigns, past
present or future, of all claims related to your employment with the Company and
your termination of employment with the Company, you or your estate or
beneficiary shall be provided with the benefits and rights set forth in
Paragraphs 8(b), (d) and (e) above, and each of your outstanding long-term cash
awards granted under the plans of the Company shall immediately vest in full,
whether or not subject to performance criteria and shall be payable, in the
event of Disability, on the 90th day after the termination of your employment,
and in the event of death, on the 120th day after the termination of your
employment; provided, that (A) if any such award is subject to any performance
criteria, then (i) if the measurement period for such performance criteria has
not yet been fully completed, then the payment amount shall be at the target
amount for such award and (ii) if the measurement period for such performance
criteria has already been fully completed, then the payment of such award shall
be at the same time and to the extent that other similarly situated executives
receive payment as determined by the Compensation Committee (subject to
satisfaction of the applicable performance criteria); and (B) to the extent that
(i) any such awards constitute “non-qualified deferred compensation” subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
any regulations and guidelines promulgated thereunder (collectively, “Section
409A”); (ii) such physical or mental disability does not constitute a
“disability” under Section 409A; and (iii) accelerated payout is not permitted
by Section 409A, such awards shall be payable to you at the same time as such
awards are paid to other active executives of the Company. Notwithstanding the
foregoing, if provided for in the applicable stock option, restricted stock or
restricted stock unit award agreement, your stock options, restricted stock and
restricted stock unit awards will vest in full (and shares subject to restricted
stock units will be distributed) at the time of your death.
 
11. For purposes hereof, “Separation Agreement” shall mean the Company’s
standard severance agreement (modified to reflect the terms of this Agreement)
which will include, without limitation, the provisions set forth in Paragraphs
8, 9, 10 and 12 hereof and Annex A hereto regarding non-compete (limited to one
year), non-disparagement, non-solicitation, confidentiality and further
cooperation obligations and restrictions on you (with Company reimbursement of
your associated expenses in connection with any required post-employment
cooperation) as well as a general release by you of the Company and its
affiliates (and their respective directors and officers), but shall otherwise
contain no post-employment covenants unless agreed to by you. The Company shall
provide you with the form of Separation Agreement within seven days of your
termination of employment. For avoidance of doubt, your rights of
indemnification under Article VIII of the Company’s by-laws, under Paragraph 28
of this Agreement and under any insurance policy, or under any other resolution
of the Board of Directors of the Company, and your rights under Paragraph 26
hereof shall not be released, diminished or affected by any Separation Agreement
or release or any termination of your employment.




--------------------------------------------------------------------------------



Mr. Gregg G. Seibert
Page 5







12. Except as otherwise set forth in Paragraphs 8, 9 and 10 hereof, in
connection with any termination of your employment, your then outstanding equity
and cash incentive awards shall be treated in accordance with their terms and,
other than as provided in this Agreement, you shall not be eligible for
severance benefits under any other plan, program or policy of the Company.


13. For purposes of this Agreement, “Cause” means your (i) commission of an act
of fraud, embezzlement, misappropriation, willful misconduct, gross negligence
or breach of fiduciary duty against the Company or an affiliate thereof, or (ii)
commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.


For purposes of this Agreement, “Good Reason” means that (1) without your
written consent, (A) your annual base salary (other than as expressly
contemplated by Paragraph 4 above) or annual target bonus (as each may be
increased from time to time in the Company’s sole discretion) is reduced, (B)
your title (as in effect from time to time) is diminished, (C) you report
directly to someone other than James Dolan (or if James Dolan is no longer the
Chief Executive Officer of the Company, to someone other than the Chairman of
the Board of Directors of the Company), (D) the Company requires that your
principal office be located outside of Nassau County or the Borough of
Manhattan, (E) the Company materially breaches its obligations to you under this
Agreement; or (F) your responsibilities as in effect immediately after the date
hereof are thereafter materially diminished (other than as expressly
contemplated by Paragraph 2), (2) you have given the Company written notice,
referring specifically to this Agreement and definition, that you do not consent
to such action, (3) the Company has not corrected such action within 15 days of
receiving such notice, and (4) you terminate your employment with the Company
within 90 days following the happening of the action described in subsection (1)
above.


14. This Agreement does not constitute a guarantee of employment for any
definite period. Your employment is at will and may be terminated by you or the
Company at any time, with or without notice or reason.


15. The Company may withhold from any payment due to you any taxes required to
be withheld under any law, rule or regulation. If any payment otherwise due to
you hereunder would result in the imposition of the excise tax imposed by
Section 4999 of the Code, the Company will instead pay you either (i) such
amount or (ii) the maximum amount that could be paid to you without the
imposition of the excise tax, depending on whichever amount results in your
receiving the greater amount of after‑tax proceeds. In the event that the
payments and benefits payable to you would be reduced as provided in the
previous sentence, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you (i.e. later payments
will be reduced first) until the reduction specified is achieved. If the Company
elects to retain any accounting or similar firm to provide assistance in
calculating any such amounts, the Company shall be responsible for the costs of
any such firm.


16. It is intended that this Agreement will comply with Section 409A to the
extent this Agreement is subject thereto, and that this Agreement shall be
interpreted on a basis consistent with such intent. If and to the extent that
any payment or benefit under this Agreement, or any plan, award or arrangement
of the Company or its affiliates, constitutes “non-qualified deferred
compensation” subject to Section 409A and is payable to you by reason of your
termination of employment, then (a) such payment or benefit shall be made or
provided to you only upon a “separation from service” as defined for purposes of
Section 409A under applicable regulations and (b) if you are a “specified
employee” (within the meaning of Section 409A as determined by the Company),
such payment or benefit shall not be made or provided before the date that is
six months after the date of your separation from service (or your earlier
death). Any amount not paid or benefit not provided in respect of the six month
period specified in the preceding sentence will be paid to you, together with
interest on such delayed amount at a rate equal to the average of the one-year
LIBOR fixed rate equivalent for the ten business days prior to the date of your
employment termination, in a lump sum or provided to you as soon as practicable
after the expiration of such six




--------------------------------------------------------------------------------



Mr. Gregg G. Seibert
Page 6





month period. Each payment or benefit provided under this Agreement shall be
treated as a separate payment for purposes of Section 409A to the extent Section
409A applies to such payment.
  
17. To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.


18. The Company will not take any action, or omit to take any action, that would
expose any payment or benefit to you to the additional tax of Section 409A,
unless (i) the Company is obligated to take the action under an agreement, plan
or arrangement to which you are a party, (ii) you request the action, (iii) the
Company advises you in writing that the action may result in the imposition of
the additional tax and (iv) you subsequently request the action in a writing
that acknowledges you will be responsible for any effect of the action under
Section 409A. The Company will hold you harmless for any action it may take or
omission in violation of this Paragraph 18, including any attorney’s fees you
may incur in enforcing your rights.


19. It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment be exempt from or comply
with Section 409A. If you or the Company believes, at any time, that any of such
benefit or right is not exempt or does not comply, it will promptly advise the
other and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it complies (with the most limited possible economic
effect on you and on the Company).


20. This Agreement is personal to you and without the prior written consent of
the Company shall not be assignable by you. This Agreement shall inure to the
benefit of and be enforceable by your legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.


21. To the extent permitted by law, you and the Company waive any and all rights
to a jury trial with respect to any matter relating to this Agreement (including
the covenants set forth in Annex A hereof). This Agreement will be governed by
and construed in accordance with the law of the State of New York applicable to
contracts made and to be performed entirely within that State.


22. Both the Company and you hereby irrevocably submit to the jurisdiction of
the courts of the State of New York and the federal courts of the United States
of America in each case located in the City of New York , Borough of Manhattan,
solely in respect of the interpretation and enforcement of the provisions of
this Agreement, and each party hereby waives, and agrees not to assert, as a
defense that either party, as appropriate, is not subject thereto or that the
venue thereof may not be appropriate. You and the Company each agree that
mailing of process or other papers in connection with any such action or
proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.


23. This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. It is the parties’ intention that this Agreement
not be construed more strictly with regard to you or the Company.


24. You agree to keep this Agreement and its terms strictly confidential (unless
it is made public by the Company); provided that (1) you are authorized to make
any disclosure required of you by any federal, state or local laws or judicial
proceedings or governmental or regulatory proceedings, after providing the
Company with prior written notice and an opportunity to respond to such
disclosure (unless such notice is prohibited by law) or any disclosure made in
good faith in judicial or governmental proceedings arising out of dispute over
the terms of this Agreement




--------------------------------------------------------------------------------



Mr. Gregg G. Seibert
Page 7





and (2) you are authorized to disclose this Agreement and its terms to your
legal, financial and tax advisors and immediate family so long as such advisors
and family members agree to maintain the confidentiality of this Agreement.


25. This Agreement reflects the entire under-standing and agreement of you and
the Company with respect to the subject matter hereof and supersedes all prior
understandings or agreements relating thereto, including the Employment
Agreement between you and the Company dated March 29, 2011 (the “Prior
Agreement”), which shall automatically terminate and be of no further force and
effect upon the execution hereof: provided, however, that you shall continue to
be entitled to any compensation, payments or other benefits to which you became
entitled prior to the date hereof pursuant to the Prior Agreement which have not
been paid or delivered to you as of the date hereof (without duplication of any
compensation, payment or other benefit payable to you pursuant to this
Agreement).


26. This Agreement will automatically terminate, and be of no further force or
effect, on the Scheduled Expiration Date; provided, however, that the provisions
of Paragraphs 8 through 12, 15 through 27 and Annex A shall survive the
termination of the Agreement and remain binding on you and the Company in
accordance with their terms.


27. The Company shall promptly pay or reimburse you for reasonable legal fees
incurred by you in connection with the negotiation and drafting of this
Agreement, up to a maximum amount of $25,000.


28. The Company hereby agrees that it shall indemnify and hold you harmless to
the fullest extent provided in Article VIII of the Company’s by-laws and provide
you with directors and officers liability insurance (if maintained by the
Company), each on the same terms as those applicable to other similarly situated
executives.


Sincerely,


CABLEVISION SYSTEMS CORPORATION






/s/ James L. Dolan
By: James L. Dolan
Title: Chief Executive Officer        




Accepted and Agreed:




/s/ Gregg G. Seibert
Gregg G. Seibert


 




--------------------------------------------------------------------------------



Mr. Gregg G. Seibert
Page 8





ANNEX A
ADDITIONAL COVENANTS
(This Annex constitutes part of the Agreement)


You agree to comply with the following covenants in addition to those set forth
in the Agreement.


1. CONFIDENTIALITY


You agree to retain in strict confidence and not divulge, disseminate, copy or
disclose to any third party any Confidential Information, other than for
legitimate business purposes of the Company and its subsidiaries. As used
herein, “Confidential Information” means any non-public information that is
material or of a confidential, proprietary, commercially sensitive or personal
nature of, or regarding, the Company or any of its subsidiaries or any current
or former director, officer or member of senior management of any of the
foregoing (collectively “Covered Parties”). The term Confidential Information
includes information in written, digital, oral or any other format and includes,
but is not limited to (i) information designated or treated as confidential;
(ii) budgets, plans, forecasts or other financial or accounting data;
(iii) subscriber, customer, fan, vendor or shareholder lists or data;
(iv) technical or strategic information regarding the Covered Parties’, cable,
data, telephone, programming, advertising, newspaper, multichannel video data
and distribution services or other businesses; (v) advertising, business, sales
or marketing tactics and strategies; (vi) policies, practices, procedures or
techniques; (vii) trade secrets or other intellectual property;
(viii) information, theories or strategies relating to litigation, arbitration,
mediation, investigations or matters relating to governmental authorities;
(ix) terms of agreements with third parties and third party trade secrets;
(x) information regarding employees, agents, consultants, advisors or
representatives, including their compensation or other human resources policies
and procedures; and (xi) any other information the disclosure of which may have
an adverse effect on the Covered Parties’ business reputation, operations or
competitive position, reputation or standing in the community.


If disclosed, Confidential Information or Other Information could have an
adverse effect on the Company’s standing in the community, its business
reputation, operations or competitive position or the standing, reputation,
operations or competitive position of any of its affiliates, subsidiaries,
officers, directors, employees, coaches, consultants or agents or any of the
Covered Parties.


Notwithstanding the foregoing, the obligations of this section, other than with
respect to subscriber information, shall not apply to Confidential Information
which is:


a) already in the public domain or which enters the public domain other than by
your breach of this Paragraph 1;


b) disclosed to you by a third party with the right to disclose it in good
faith; or


c) specifically exempted in writing by the Company from the applicability of
this Agreement.


Notwithstanding anything elsewhere in this Agreement, including this Paragraph 1
and Paragraph 3 below you are authorized to make any disclosure required of you
by any federal, state and local laws or judicial, arbitral or governmental
agency proceedings (including making truthful statements in connection with a
judicial or arbitral proceeding to enforce your rights under this Agreement, to
the extent reasonably required and made in good faith), after providing the
Company with prior written notice and an opportunity to respond prior to such
disclosure. In addition, this Agreement in no way restricts or prevents you from
providing truthful testimony concerning the Company to judicial, administrative,
regulatory or other governmental authorities.






--------------------------------------------------------------------------------



Mr. Gregg G. Seibert
Page 9





2. NON-COMPETE


You acknowledge that due to your executive position in the Company and your
knowledge of the Company’s confidential and proprietary information, your
employment or affiliation with certain entities would be detrimental to the
Company. You agree that, without the prior written consent of the Company, you
will not represent, become employed by, consult to, advise in any manner or have
any material interest in any business directly or indirectly in any Competitive
Entity (as defined below). A “Competitive Entity” shall mean (1) any person or
entity (other than MSG, AMC and their respective subsidiaries) that competes
with any of the Company’s or its subsidiaries’ video programming distribution,
telephone, wired or wireless data, or newspaper or other new media businesses
(including online content associated with those businesses) or that competes
with any of the Company’s or its subsidiaries’ programming businesses, or that
competes with any other business of the Company or its affiliates that produced
greater than 10% of the Company’s revenues in the calendar year immediately
preceding the year in which the determination is made; or (2) any trade or
professional association representing any of the companies covered by this
paragraph, other than the National Cable Television Association and any state
cable television association. For purposes of this paragraph 2, an affiliate of
the Company shall mean an entity that directly or indirectly controls, is
controlled by, or under common control with, the Company. An entity shall be
deemed to compete with the on-line content business of the Company, or any of
its subsidiaries only if the entity directly competes against the on-line
content business of the Company, or its subsidiary; provided, however, that an
entity’s business shall not be deemed to directly compete merely by the fact
that the business sells ads on-line, unless the business specifically targets
such ads to the same customers or potential customers as being targeted by the
on-line content business of the Company or its subsidiary. Ownership of not more
than 1% of the outstanding stock of any publicly traded company or of any
private entity through passive investments in private equity or hedge funds or
similar investment vehicles shall not be a violation of this paragraph. This
agreement not to compete will expire upon the one year anniversary of the date
of your termination of employment with the Company.


3. ADDITIONAL UNDERSTANDINGS


You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not, disparage, make negative statements about
(either “on the record” or “off the record”) or act in any manner which is
intended to or does damage to the good will of, or the business or personal
reputations of the Company or any of its incumbent or former officers,
directors, agents, consultants, employees, successors and assigns or any of the
Covered Parties.


The Company agrees that, except as necessary to comply with applicable law or
the rules of the New York Stock Exchange or any other stock exchange on which
the Company’s stock may be traded (and any public statements made in good faith
by the Company in connection therewith), it and its corporate officers and
directors, employees in its public relations department or third party public
relations representatives retained by the Company will not disparage you or make
negative statements in the press or other media which are damaging to your
business or personal reputation. In the event that the Company so disparages you
or makes such negative statements, then notwithstanding the “Additional
Understandings” provision to the contrary, you may make a proportional response
thereto.


In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics and other technical, business, financial, advertising,
sales, marketing, customer or product development plans, forecasts, strategies,
information and materials (in any medium whatsoever) developed or prepared by
you or with your cooperation during the course of your employment by the Company
(the “Materials”). The Company will have the sole and exclusive authority to use
the Materials in any manner that it deems appropriate, in perpetuity, without
additional payment to you.






--------------------------------------------------------------------------------



Mr. Gregg G. Seibert
Page 10





If requested by the Company, you agree to deliver to the Company upon the
termination of your employment, or at any earlier time the Company may request,
all memoranda, notes, plans, files, records, reports, and software and other
documents and data (and copies thereof regardless of the form thereof (including
electronic copies)) containing, reflecting or derived from Confidential
Information or the Materials of the Company or any of its affiliates which you
may then possess or have under your control. If so requested, you shall provide
to the Company a signed statement confirming that you have fully complied with
this paragraph. Notwithstanding the foregoing, you shall be entitled to retain
your contacts, calendars and personal diaries and any materials needed for your
tax return preparation or related to your compensation.


In addition, you agree for yourself and others acting on your behalf, that you
(and they) shall not, at any time, participate in any way in the writing or
scripting (including, without limitation, any “as told to” publications) of any
book, article, periodical, periodical story, movie, play, other written or
theatrical work, or video that (i) relates to your services to the Company or
any of its affiliates or (ii) otherwise refers to the Company or its respective
businesses, activities, directors officers, employees or representatives,
without the prior written consent of the Company.


4. FURTHER COOPERATION


Following the date of termination of your employment with the Company (the
“Expiration Date”), you will no longer provide any regular services to the
Company or represent yourself as a Company agent. If, however, the Company so
requests, you agree to cooperate fully with the Company in connection with any
matter with which you were involved prior to the Expiration Date, or in any
litigation or administrative proceedings or appeals (including any preparation
therefore) where the Company believes that your personal knowledge, attendance
and participation could be beneficial to the Company. This cooperation includes,
without limitation, participation on behalf of the Company in any litigation or
administrative proceeding brought by any former or existing Company employees,
representatives, agents or vendors. The Company will pay you for your services
rendered under this provision at the rate of $6,800 per day for each day or part
thereof, within 30 days of the approval of the invoice therefor.


The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of such expense
before you incur the same.


5. NON-HIRE OR SOLICIT


You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of the Company), directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any then current employee of the Company, or any of its subsidiaries,
until the first anniversary of the date of your termination of employment with
the Company. This restriction does not apply to any employee who was discharged
by the Company. In addition, this restriction will not prevent you from
providing references.


6. ACKNOWLEDGMENTS


You acknowledge that the restrictions contained in this Annex A, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach the provisions of this
Annex A, and therefore agree that the Company shall be entitled to injunctive
relief, to prevent any breach or threatened breach of any of those provisions
and to specific performance of the terms of each of such provisions in addition
to any other legal or equitable remedy it may have.




--------------------------------------------------------------------------------



Mr. Gregg G. Seibert
Page 11





You further agree that you will not, in any equity proceeding relating to the
enforcement of the provisions of this Annex A, raise the defense that the
Company has an adequate remedy at law. Nothing in this Annex A shall be
construed as prohibiting the Company from pursuing any other remedies at law or
in equity that it may have or any other rights that it may have under any other
agreement. If it is determined that any of the provisions of this Annex A or any
part thereof, is unenforceable because of the duration or scope (geographic or
otherwise) of such provision, it is the intention of the parties that the
duration or scope of such provision, as the case may be, shall be reduced so
that such provision becomes enforceable and, in its reduced form, such provision
shall then be enforceable and shall be enforced.


7. SURVIVAL


The provisions of this Annex A shall survive any termination of your employment
by the Company or the expiration of the Agreement.




